Citation Nr: 0422415	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  03-13 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an increased evaluation for hypothyroidism, 
currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from August 1986 to March 
1992.

This appeal arises from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  In this decision, the RO denied an increased 
evaluation for the veteran's service-connected hypothyroidism 
and confirmed and continued its prior 10 percent evaluation.

In the December 2002 rating decision, the RO also denied 
entitlement to service connection for a low back disability.  
The veteran appealed this determination.  However, by rating 
decision issued in July 2003, the RO granted service 
connection for a lumbosacral strain with scoliosis and 
evaluated this disorder as 10 percent disabling.  The veteran 
was notified of this decision by a letter issued in August 
2003.  She has not expressed any disagreement with this 
determination or the evaluation of her lumbosacral strain.  
Therefore, the Board of Veterans' Appeals (Board) finds that 
the July 2003 decision was a full grant of all benefits 
sought on appeal regarding the issue of service connection 
for a low back disability and this issue is no longer in 
appellate status.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable determination of the 
issue on appeal has been obtained.

2.  The veteran's hypothyroidism is characterized by fatigue, 
constipation, and mental sluggishness.




CONCLUSION OF LAW

An evaluation of 30 percent disabling, but not more, is 
warranted for hypothyroidism.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 
4.7, 4.10, 4.14, 4.119, Code 7903 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of a letter to the veteran 
issued in November 2002.  By means of this letter, the 
veteran was told of the requirements to establish entitlement 
to an increased evaluation for her hypothyroidism.  She was 
also advised of her and VA's respective duties and asked to 
submit information and/or evidence in her possession 
pertaining to the claim to the RO.  The content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  This letter was provided 
to the appellant prior to the RO's initial unfavorable 
decision in December 2002.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran was afforded a VA compensation 
examination in June 2003.  This examination provided a 
detailed medical history, findings on examination, and 
appropriate diagnosis.  The examiner specifically indicated 
that he had reviewed the medical evidence in the claims file 
in connection with this examination.  Therefore, this 
examination appears to be fully adequate for rating purposes.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c), (d) (2003).  The veteran identified military 
(National Guard), VA, and private treatment records.  All of 
these records were obtained and associated with the claims 
file.  Thus, the Board concludes that all pertinent evidence 
regarding the claim on appeal have been obtained and 
incorporated into the claims file.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  As there is no 
outstanding medical evidence regarding the issue decided 
below, the Board finds that the duty to assist has been 
fulfilled and any error in the duty to notify would in no way 
change the outcome of the below decision.  In this regard, 
while perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, does 
not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Increased Evaluation for Hypothyroidism

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2.  Also, 38 C.F.R. § 4.10 provides 
that, in cases of functional impairment, evaluations must be 
based upon lack of usefulness of the affected part or 
systems, and medical examiners must furnish, in addition to 
the etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon the 
person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable the VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath, 1 Vet. App. at 594.

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14.  
Rather, the veteran's disability will be rated under the 
diagnostic code that allows the highest possible evaluation 
for the clinical findings shown on objective examination.  
However, 38 C.F.R. § 4.14 does not prevent separate 
evaluations for the same anatomic area under different 
diagnostic codes that evaluate different symptomatology.  
Estaban v. Brown, 6 Vet. App. 259 (1994).  

The veteran has claimed that her hypothyroidism causes 
fatigue, constipation, weight changes, and mental 
sluggishness.  She asserted that she is always fatigued and 
has weekly problems with constipation, both of which affect 
her daily work routine.  She indicated that she chooses not 
to miss work due to her hypothyroid symptoms unless it as 
absolutely medically necessary.  The veteran insisted that 
her fatigue problems had increased while her lifestyle 
situation (a single mother with two children) had not 
changed.  She noted that she was not the type of person who 
would frequently see a physician for the same complaints, and 
so there was no repeated medical documentation of these 
symptoms.  She also noted that her medication dosage was 
continually being changed due to results from periodic blood 
testing.

A private physical examination was given to the veteran in 
April 2000.  She reported that she had been out of 
hypothyroid medication for the past several months.  The 
veteran indicated that in the past year she had gained 15 
pounds and felt tired all the time.  On examination, the 
veteran was well developed and well nourished.  Her weight 
was 144 pounds and her blood pressure was 126/66.  She was 
alert, oriented, and in no acute distress.  Her heart had a 
regular rate and rhythm with normal heart sounds and no 
murmurs.  Peripheral pulses were intact.  Her abdomen had 
active sounds and was soft and non-tender.  There was no 
organomegaly or masses.  Her musculoskeletal system had full 
range of motion in the joints with no joint swelling.  
Neurologic systems were reported to be grossly intact.  The 
assessments included hypothyroidism.  She was instructed to 
take 0.1 milligrams (mg) of synthroid twice a day for three 
weeks.  Blood work in September 2000 indicated that her 
thyroid stimulating hormone (TSH) level was 1.63 (reference 
range was reported to be from 0.40 to 5.50) and she was 
instructed to continue use of 0.2 mg of synthroid.  

Another private physical examination was given to the veteran 
in November 2001.  She complained of only getting five hours 
a sleep a night during week days, but attributed this lack of 
sleep to full-time work and being a single parent of two 
children.  She reported being "high strung" by nature and 
tended to be anxious.  The veteran indicated that she had 
continued to use 0.2 mg of synthroid a day for her 
hypothyroidism.  On examination, she was well developed and 
well nourished.  Her weight was 131 pounds and her blood 
pressure was 120/84.  She was alert, oriented, and in no 
acute distress.  The heart had a regular rate and rhythm with 
normal sounds and no murmurs.  Peripheral pulses were intact.  
The abdomen was soft, non-tender, with no organomegaly or 
masses.  The bowel sounds were active.  The joints had full 
range of motion with no swelling.  There was no cyanosis, 
clubbing, or edema.  Neurologic evaluation was grossly 
intact.  The assessments included anxiety.  Blood work in 
December 2001 and February 2002 showed that the veteran's TSH 
level was less than 0.1.  The physician's note indicates that 
she was taking too much thyroid medication and ordered her 
synthroid dose lowered to 0.175 mg per day.  Repeat blood 
work in August 2002 again found her TSH level to be less than 
0.1.  The physician ordered her dosage of synthroid reduced 
to 0.15 mg per day. 

The U. S. Army National Guard afforded the veteran a 
comprehensive physical examination in October 2002.  She 
noted a prior medical history of thyroid trouble.  She also 
reported a medical history of tuberculosis, bronchitis, 
recurrent back pain, headaches, depression/excessive worry, 
and a change in menstrual pattern.  The examiner summarized 
the veteran's complaints as being always worried, and not so 
much depressed.  Regarding her thyroid problem, the veteran 
reported taking 0.2 mg of synthroid on a daily basis and had 
to do quarterly blood work for thyroid analysis.  Examination 
findings were reported as normal, except for identifying 
scars on her right deltoid and left shin.  Her weight was 
reported to be 134 pounds.  Her initial blood pressure 
reading was 132/100 and subsequent reading was 132/78.  The 
only defect summarized by the examiner was for "back 
trouble."  

A VA physician prepared a letter in October 2002.  He noted 
that he had treated the veteran for chronic low back and 
dextroscoliosis.   The physician recommended that her 
physical activity be limited.  

The veteran was given a VA outpatient examination in October 
2002.  She reported that she currently suffered with 
hypothyroidism and took a 0.15 mg dose of synthroid on a 
daily basis.  The veteran noted that on one occasion she had 
been hospitalized over night for low back pain.  She claimed 
that she had loss a few pounds of weight in recent months, 
but did not know the cause.  Her appetite was "OK" but she 
did not eat regularly.  She denied any chest pain, shortness 
of breath, or bowel problems.  On examination, her heart had 
a systolic ejection murmur at the base of the heart, but 
there were no gallops or diastolic murmurs.  Bowel sounds 
were normal.  The abdomen was soft and non-distended.  Her 
weight was 133 pounds.  Her blood pressure was 145/94.  The 
physician reported that he had confirmed this blood pressure 
reading on his examination.  He questioned the veteran 
regarding this reading and she indicated that in the past her 
blood pressure had always been low, but recently she was 
under some stress due to her father's illness and the 
extended traveling required of her during his deteriorating 
health.  The assessments included hypothyroidism and elevated 
blood pressure with no history of hypertension.  Findings on 
her blood work indicated that her TSH level was normal.

The veteran was given a VA thyroid disease examination in 
June 2003.  She complained of being tired and fatigued both 
at mid-day and the end of the day.  However, she acknowledged 
that these symptoms did not inhibit her normal functioning as 
a mother or during work.  The veteran noted that she had good 
mental functioning, except that she could easily forget 
things.  The veteran would reportedly feel cold at times.  
She reported having bowel movements three times a week that 
was sometimes hard and constipated.  Her constipation would 
improve with the intake of fruit juice and fiber.  She denied 
any symptoms of weight changes, tachycardia, heart 
palpitations, tremor, or agitation.  The veteran reported 
taking 0.15 mg of synthroid a day.  On examination, she was 
alert, oriented, conversant, and in no distress.  Her thyroid 
size was in the upper limits of normal.  It was homogeneous 
and without nodules.  Blood pressure was 156/81.  Muscle 
strength and reflexes were normal and the veteran did not 
exhibit any tremor or myxedema.  Blood work revealed that her 
TSH level was 0.98 (on a reference scale from 0.34 to 5.6).  
The diagnosis was hypothyroidism in a veteran on hormone 
replacement.  The examiner indicated that this disease was 
active and being treated.  

The veteran's hypothyroidism is currently rated 10 percent 
disabling under VA's Schedule for Rating Disabilities, 
38 C.F.R. § 4.119, Diagnostic Code 7903.  A total disability 
evaluation requires cold intolerance, muscular weakness, 
cardiovascular involvement, mental disturbance (dementia, 
slowing of thought, depression), bradycardia (less than 60 
beats per minute), and sleepiness.  A 60 percent rating is 
warranted with muscular weakness, mental disturbance, and 
weight gain.  A 30 percent evaluation is authorized for 
fatigability, constipation, and mental sluggishness.  A 10 
percent rating requires fatigability, or; continuous 
medication required for control of the disease.

Based on the veteran's lay evidence, and resolving any doubt 
in her favor, the Board finds that a 30 percent evaluation is 
warranted for her hypothyroidism.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.  She has repeatedly presented symptoms of 
fatigue, constipation, and mental lapses (specifically, 
periodic forgetfulness).  While these symptoms are not 
evident on the reported examination findings, the Board will 
consider the veteran's lay evidence that she does not seek 
medical treatment each time these symptoms arise.  The Board 
finds the lay evidence regarding these symptoms credible and 
will award a higher evaluation of 30 percent disabling under 
Code 7903.

However, a higher evaluation is not warranted under the 
criteria at Code 7903.  The medical evidence has consistently 
shown no muscle weakness or neurologic involvement associated 
with the hypothyroidism.  The veteran has claimed to suffer 
with cold intolerance, weight changes, and mental 
disturbances.  There is no medical evidence from the 
examinations that corroborate the existence of cold 
intolerance or mental disturbances.  There has been no 
diagnoses of either problem or diagnoses for depression or 
dementia.  While the April 2000 examination did note weight 
gain, the veteran acknowledged that she had not taken her 
thyroid medicine for several months prior to the examination.  
Since November 2001, the veteran's weight has remained 
relatively constant between 130 and 135 pounds.  Therefore, 
the Board finds that the veteran's weight remains relatively 
constant during her use of thyroid medication.  

The veteran reported lack of sleep during weekdays on 
examination in November 2001.  However, her own lay 
assertions attributed this problem to her lifestyle of being 
a single parent and working two jobs.  Such a finding is 
supported by her claim that this problem only existed during 
weekdays and not on weekends.  In addition, the VA 
examination of October 2002 noted elevated blood pressure 
readings and a systolic heart murmur.  At the time, the 
veteran attributed the elevated blood pressure to stress from 
her father's illness.  No healthcare provider has attributed 
her lack of sleep, elevated blood pressure, or heart murmur 
to her thyroid disease or the medication used to treat this 
disorder.  Regarding the cardiovascular symptoms, the rest of 
the medical examinations in recent years have not found any 
abnormal heart sound or the existence of a heart murmur; to 
include the latest examination in June 2003.  The June 2003 
examination did note an elevated systolic blood pressure 
reading.  However, there is no medical opinion that has 
attributed these elevated blood pressure readings to the 
hypothyroidism.  In fact, the June 2003 examination report 
directly requested the examiner to list all residuals of the 
thyroid disease and its treatment.  The examiner did not 
indicate any cardiovascular complications with the 
hypothyroidism or its treatment.  Supporting this conclusion 
is the fact that the veteran's TSH levels have remained 
normal since October 2002.  Since that time the veteran has 
not required any changes in her medication in order to 
control the hypothyroidism.  

Based on the above analysis, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent for hypothyroidism under the criteria at 
Code 7903.  However, the veteran's representative has 
contended that she is entitled to an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

In this case, the RO adjudicated the issue of entitlement to 
an extra-schedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  Although the Board has no authority to grant 
an extra-schedular rating in the first instance, it may 
consider whether the RO's determination with respect to that 
issue was proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for extra-
schedular rating is required); see also Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996) (BVA may affirm an RO conclusion 
that a claim does not meet the criteria for submission 
pursuant to 38 C.F.R. § 3.321(b)(1)).  The RO found that 
referral for extra-schedular consideration was not warranted 
in this case, and the Board agrees.

First, the schedular evaluations in this case are not 
inadequate.  Higher schedular ratings are provided for the 
veteran's service-connected hypothyroidism, but the medical 
evidence reflects that comparable manifestations are not 
present in this case.  Second, the Board finds no evidence of 
an exceptional disability as manifested by related factors 
such as marked interference with employment or frequent 
hospitalizations.  The veteran has reported a brief 
hospitalization, but this was attributed to her low back 
pain.  There is no lay or medical evidence that the veteran 
has ever been hospitalized for her hypothyroidism, therefore, 
this disorder has not represented an exceptional disability 
as manifested by frequent hospitalizations.  

Additionally, the overall picture presented by the evidence 
in the claims folder does not actually reflect "marked 
interference" in employment due specifically to her 
hypothyroidism.  As noted above, the hypothyroid symptoms 
have not prevented her from obtaining and maintaining 
employment.  Thus, the Board finds that the absence of 
evidence presenting such exceptional circumstances 
preponderates against referring the claim for consideration 
of an extra-schedular rating.  

Based on the above analysis, the Board finds that the 
evidence warrants an increased evaluation for hypothyroidism 
to 30 percent under Code 7903.  However, a preponderance of 
the medical evidence is against the award of an evaluation in 
excess of 30 percent disabling.  While the veteran is 
competent to report her symptoms, the medical findings and 
applicable laws and regulations do not support a higher 
evaluation.  The Board finds that the medical reports 
prepared by competent professionals, skilled in the 
evaluation of disabilities, are more probative of the degree 
of impairment than the appellant's statements.  To the extent 
that the appellant has described more severe symptomatology 
associated with her hypothyroidism, her lay evidence is not 
credible.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (Holding that interest in the outcome of a proceeding 
may affect the credibility of testimony.)  To this extent, 
the preponderance of the evidence is against an evaluation in 
excess of 30 percent disabling and the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation of 30 percent disabling for 
hypothyroidism is granted, subject to the applicable criteria 
pertaining to the payment of veterans' benefits.


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



